DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Status of Claims
3.	This Office Action is in response to the amendments filed on April 27th 2021. Claims 1-10,12,14 and 21 canceled. Claim 11, 13,15-20 are allowed.

Allowable Subject Matter
4.	Claims 11, 13,15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts, see 892, either singularly or in combination fail to anticipate or render obvious specifically, Independent claims 1, 16 in combination of with the other claimed limitations, which directed to a method of a movable container, comprising: activating a driving mechanism of the movable container with a trigger of the user input to provide a momentum to the movable container; sensing a motion feature in accordance with the momentum; calculating a calculated mass of the movable container at least in accordance with the motion feature; and instructing the user to . Accordingly, claims 13,15,17-20 are allowed.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        July 3, 2021